On November 6,1998, the defendant was sentenced to five years in the Montana State Prison. The defendant shall not be eligible for parole until he has satisfied treatment and counseling recommendations.
On February 12, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Randi Hood. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to a five (5) year commitment to the Department of Corrections, with the recommendation that the defendant be immediately screened for ISP or Pre-Release.
The reasons for the amendment are: 1) there was no indication that the sentencing judge considered lesser restrictive alternatives for the defendant, as mandated; 2) there is no indication of any prior criminal history; and 3) a pre-sentence investigation was not done in *15this case to show there was anything that mandated that the defendant be placed in the Montana State Prison.
Done in open Court this 12th day of February, 1999.
DATED this 9th day of March, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Member, Hon. Marge Johnson